          Case 3:20-cv-00425-SDD-SDJ        Document 40      03/29/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


DUNN CIVIL ACTION


VERSUS 20-425-SDD-SDJ


STATE OF LOUISIANA,
THROUGH THE DEPARTMENT
OF PUBLIC SAFETY AND
CORRECTIONS, ETAL.


                                          RULING

        The Court, after carefully considering the Motion^ the record, the law applicable to

this action, and the Report and Recommendation2 of United States Magistrate Judge

Scott D. Johnson, dated February 26, 2021, to which no objection has been filed, hereby

approves the Report and Recommendation of the Magistrate Judge and adopts it as the

Court's opinion herein.

        ACCORDINGLY, the Motion to Remand3 is hereby DENIED.

        Signed in Baton Rouge, Louisiana th&^—y day of March, 2021 .




                                                             /
                                      CHIEF JUDQ^SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1 Rec. Doc. 7.
2 Rec. Doc. 38.
3 Rec. Doc. 7.
